United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
DEPARTMENT OF THE NAVY, BUREAU OF
MEDICINE & SURGERY STATIONS,
Patuxent River, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0645
Issued: August 15, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 1, 2017 appellant, through counsel, filed a timely appeal from a December 15,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that her claim should
be expanded to include additional conditions, of left hip strain and sciatica, as causally related to
her March 6, 2015 employment injury.
FACTUAL HISTORY
On March 12, 2015 appellant, then a 50-year-old financial technician, filed a traumatic
injury claim (Form CA-1) alleging that, on March 6, 2015, she injured and twisted her back,
shoulder, and knee while trying to grab a door to prevent from falling. She indicated that she was
the last person to leave her work and when she stepped back to lock the door, she slipped on ice
that had not been removed from behind the door. Appellant did not initially stop work.
In a March 9, 2015 treatment note, Dr. Charles Brenner, a Board-certified orthopedic
surgeon, indicated that appellant slipped on ice and jerked her shoulder. He advised that she had
pain, “mostly in the [left] shoulder to mid back and down into [left] buttocks and leg and gross
abnormality and swelling.” Dr. Brenner indicated that her left shoulder range of motion was
decreased due to pain. He diagnosed back pain, shoulder pain, and “palps.”
In a March 18, 2015 report, Dr. John Byrne, a Board-certified orthopedic surgeon, noted
that appellant presented with a complaint of shoulder pain. He advised that this occurred after a
fall at work on the ice. Dr. Byrne indicated that appellant slipped and her left leg, back, and neck
twisted as she attempted to support herself. He advised that she presented with neck, low back,
left shoulder, left knee pain, and left second toe numbness. Dr. Byrne also found that appellant
had pain radiating down the left leg, but no bowel or bladder symptoms. He reviewed her prior
history, which included that she had an L4-5 disc bulge and facet hypertrophy and bilateral
foraminal stenosis at L4-5 as noted by a September 23, 2011 magnetic resonance imaging (MRI)
scan. Dr. Byrne diagnosed pain in the shoulder, sprain/strain of the left knee and leg not otherwise
specified, strain of the left shoulder and upper arm, pain in the joint and foot, and sprain of the hip
and thigh.
In a May 19, 2015 attending physician’s report, Dr. Patricia Bray, Board-certified in
occupational medicine, noted that appellant slipped on stairs at work that were not cleared of snow
and ice. She advised that as appellant slipped, she twisted to reach the railing with her left hand
and caught herself and did not fall, but felt a pop in her back, left knee, and shoulder. Dr. Bray
indicated that she had a history of an Achilles rupture and repair in 2011 and a right rotator cuff
repair in 2012. She diagnosed L5 radiculopathy and sensory, acute trapezius strain and acute left
knee sprain. Dr. Bray indicated that appellant was unable to assess sensory and motor function.
She checked the box marked “yes” in response to whether she believed the condition was caused
or aggravated by an employment activity.
On June 18, 2015 OWCP accepted the claim for sprain of the shoulder and upper arm,
unspecified on the left, sprain of unspecified sites of the knee and leg on the left, along with sprain
of the back, lumbar region.

2

In a January 13, 2016 report, Dr. Byrne, noted that appellant was seen for follow up of her
shoulder. He also opined, “[i]n addition hip and sciatica discomfort is bothered by this as well.
[Appellant’s] biggest issue is sleeping is difficult because of the mattress.” Dr. Byrne examined
appellant’s hips and determined that she had normal range of motion and no crepitus. He noted
that there was no tenderness to palpation and no pain on the right hip, but there was pain on the
left. Dr. Byrne diagnosed impingement syndrome of the shoulder. He indicated that in addition,
appellant had a “nevus for both the hip and the shoulder, especially with the significant pain down
the leg and hip consistent with a sciatica and trochanteric bursitis from this work-related injury.”
Dr. Byrne recommended a new mattress for better contour and fit for her body sleeping to get
better sleep and to improve the sciatic pain.
Dr. Byrne provided an addendum dated February 24, 2016 in which he explained that
appellant had “pain in the hip completely associated with the low back injury which was from the
work-related injury.” In a March 23, 2016 certificate of disability, he noted that she could return
to light-duty work with restrictions to include: working for four to eight hours a day, as tolerated
with symptoms due to sciatica and shoulder symptoms.
In an April 1, 2016 report, Dr. Byrne explained that appellant was at work on April 1, 2016
when she slipped on ice which had not been cleared. He advised that she injured her neck, low
back, left shoulder, left knee, left second toe, and left hip. Dr. Byrne explained that appellant
related that she had pain radiating down her left leg. He indicated that it was “an oversight on our
part” as appellant’s left hip is also a part of her slipping on the ice on March 6, 2015 despite the
failure to mention it in his initial report. Dr. Byrne explained that appellant had a partial tear of
the rotator cuff from straining her shoulder when she slipped. He indicated that appellant would
try occupational therapy to her shoulder and physical therapy to her hip and knees. Dr. Byrne
diagnosed sprain/strain knee, pain in the foot, sprain in the hip/thigh and sprain/strain of the
shoulder. He advised that appellant returned to light-duty work on April 21, 2015 with restrictions
of no lifting over five pounds, no standing or sitting more than one hour without breaks, no
climbing or kneeling, and she could only work four or five hours a day. Dr. Byrne noted that a
lumbar spine MRI scan was ordered due to the significant pain and weakness that appellant
endured down her leg. He advised that physical therapy had not helped. Dr. Byrne determined
that the MRI scan did not reveal any nerve impingement. He explained that she was to continue
physical therapy and if there was no improvement to her shoulder, she was to consider surgery.
Dr. Byrne noted that he discussed surgery with appellant and also ordered a left hip MRI scan. He
advised that it revealed no pathology so it was presumed muscular. Dr. Byrne noted that she was
to continue physical therapy for the hip.
Dr. Byrne indicated that appellant underwent surgery to the shoulder on September 30,
2015 and returned on October 2, 2015 for her postoperative visit. He recommended continued
physical therapy and exercise. Dr. Byrne also noted that appellant’s hip and sciatica continued to
bother her. He argued that the delay in her treatment was due to the insurance company not
authorizing treatment. Dr. Byrne noted that appellant had not received physical therapy to her hip
since October 2015. He opined that she had a sciatica and left side issue from the injury and was
recovering from the left shoulder injury and surgery. Dr. Byrne recommended limited duties from
four to eight hours as tolerated and ultimately get rehabilitation approved.

3

In an April 20, 2016 report, Dr. Byrne noted that appellant indicated that she was in a
follow up for her left hip and shoulder. He noted that her past medical history included: sciatica;
shoulder pain, impingement syndrome of the shoulder; chronic pain syndrome; pain in the joint
and foot; sprain of the hip and thigh; knee strain; seizure disorder with pituitary adenoma surgery
removed in 1994 and afterwards temporal lobe damage; lumbar spondylosis; rupture of the
Achilles tendon; cervical sprain; lumbar stenosis with neurogenic claudication; lumbar
radiculopathy; syncope and collapse; pain of the knee, strain of upper arm; morbid obesity;
diabetes mellitus; borderline; anemia; sprain of the lumbar region. Dr. Byrne noted that
appellant’s past surgical history also included: arthroscopy of the right shoulder; left lumbar
epidural injections; Achilles tendon repair on the left in 2011; shoulder arthroscopy on the right in
2012 and the left on September 30, 2015. He indicated that appellant’s current work status was
light duty and no heavy lifting/sedentary. Dr. Byrne assessed a sprain of the hip and thigh. He
explained that there were significant issues that were not addressed and were waiting approval or
rehabilitation. Dr. Byrne recommended that appellant return to regular-duty work.
In a separate attending physician’s report also dated April 20, 2016, Dr. Byrne noted
appellant’s history of injury and indicated that she injured her left shoulder, knee, hip, and back.
He checked the box marked “no” in response to whether there was any history or evidence of
concurrent or preexisting injury or disease of physical impairment. Dr. Byrne noted that his
findings were “postop and injuries needing rehab[ilitation].” He diagnosed shoulder pain, sprain
of the hip, sciatica, and another condition which was illegible. Dr. Byrne checked the box marked
“yes” in response to whether he believed the condition was caused or aggravated by appellant’s
employment activity. He advised that he was awaiting rehabilitation approval for physical therapy.
Dr. Byrne recommended a return to work on December 16, 2015. In a disability certificate dated
April 20, 2016, he recommended that appellant could return to full-duty work on April 18, 2016
with no restrictions.
In a memorandum of telephone call dated May 20, 2016, appellant called to request that
her claim be expanded to include the additional conditions of hip strain and sciatica.
By letter dated May 20, 2016, OWCP requested that appellant provide additional evidence
to support her request to expand her claim to include hip strain and sciatica. It requested that
appellant provide a report from her treating physician with medical rationale, objective findings,
and an explanation as to how and why the hip sprain and sciatica were causally related to the
original injury. OWCP requested that she submit such evidence within 30 days.
In a May 23, 2016 report, Dr. Byrne again noted appellant’s history of injury. He noted
that the sciatica she is experiencing is coming from her low back, radiating into her left hip, and
down her leg. Dr. Byrne explained that the MRI scan for the left hip did not show any pathology
so it was “presumed muscular.” He recommended that she resume physical therapy to her hip.
Dr. Byrne advised that her hip and sciatica continued to bother her, and opined that “[o]nce again
the sciatica is related to the fall she sustained on March 6, 2015 when she slipped on ice and injured
her back and left hip. The sciatic pain runs down her left leg including her left hip.” Dr. Byrne
reiterated that “[appellant] has a sciatica issue and left side issue from the injury and of course
recovering from the left shoulder injury and surgery. [Appellant] [will] continue doing the limited
time scale from four to eight hours which she can tolerate and ultimately get the rehabilitation
approved if possible. At this point with her diagnosis: including the sciatic nerve, the hip strain,

4

shoulder and knee these are significant issues that had not been addressed and we are waiting
approval for rehabilitation unit produced.”
In a July 1, 2016 report, Dr. Byrne noted that appellant was seen for follow up of the left
shoulder. Additionally, he noted that she was seen for follow up of her hip and shoulder and was
awaiting authorization for treatment. Dr. Byrne examined appellant and determined that the right
and left hip had normal range of motion and no crepitus. He diagnosed impingement syndrome of
the shoulder and sprain of the hip and thigh.
By decision dated August 4, 2016, OWCP denied appellant’s request to expand her claim
to include the additional conditions of hip strain and sciatica. It found that the evidence of record
did not demonstrate that the claimed medical conditions were causally related to the accepted
March 6, 2015 employment injury. OWCP also noted that Dr. Byrne had released appellant to
regular duty on April 18, 2016.
On October 3, 2016 appellant requested reconsideration of the August 4, 2016 denial of
the expansion of her claim. She provided a detailed statement of her basis for requesting
reconsideration including citation to evidence already of record. In support of her request,
appellant resubmitted the March 18, 2015 MRI scan order by Dr. Byrne.
OWCP also received a March 16, 2015 attending physician’s report, which was signed by
a nurse and an August 25, 2016 report from a nurse.
On October 11, 2016 appellant’s representative noted that appellant requested
reconsideration. He noted that the decision had two dates August 3 and 4, 2016 and wondered if
it was reasonable to reissue the decision.
By decision dated December 15, 2016, OWCP found that the evidence of record was
insufficient to modify the August 4, 2016 decision. It found that the record did not contain a wellreasoned medical opinion from a qualified physician to support a relationship between the initial
injury and the additional conditions, including left hip strain and sciatica.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the

3

Supra note 1.

5

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.6 To establish causal relationship between the condition,
as well as any attendant disability claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence based on a complete factual and medical
background, supporting such a causal relationship.7
The opinion of the physician must be based on a complete factual and medical background
of the claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.8 The weight of medical evidence is determined by
its reliability, its probative value, its convincing quality, the care of analysis manifested, and the
medical rationale expressed in support of the physician’s opinion.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her claim
should be expanded to include additional conditions, including left hip strain and sciatica, as
causally related to her March 6, 2015 employment injury.
The Board initially notes that the record contains a March 18, 2015 MRI scan read by
Dr. Byrne, which revealed a sprain of the hip and thigh. However, this report is of limited
probative value as it is a diagnostic test report and does not specifically address how a hip or thigh
sprain is causally related to the original employment injury.10 Diagnostic studies are of limited
probative value as they do not address whether the employment incident caused any of the
diagnosed conditions.11 OWCP also received a March 16, 2015 attending physician’s report,
which was signed by a nurse and an August 25, 2016 report from a nurse. The Board has long

4

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

5

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

6

See V.B., Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200 (2004).

7

See M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB 465 (2004).

8

See John W. Montoya, 54 ECAB 306 (2003).

9

See H.H., Docket No. 16-0897 (issued September 21, 2016); James Mack, 43 ECAB 321 (1991).

10

Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of diminished probative value on the issue of causal relationship).
11

See R.S., Docket No. 17-1139 (issued November 16, 2017); G.M., Docket No. 14-2057 (issued May 12, 2015).

6

held that nurses are not considered physicians under FECA and are therefore not competent to
render a medical opinion.12
The Board finds that the initial treatment records contemporaneous with the work injury
do not offer any opinion regarding the hip strain and sciatica. For example, Dr. Brenner began
treating appellant on March 9, 2015. He determined that she had pain, “mostly in the [left]
shoulder to mid back and down into [left] butt and leg and gross abnormality and swelling.”
Dr. Brenner diagnosed back pain, shoulder pain, and “palps.” He did not diagnose a hip strain or
sciatica. Likewise, Dr. Bray saw appellant on May 19, 2015. She explained that as appellant
slipped, she twisted to reach the railing with her left hand and caught herself and did not fall, but
felt a pop in her back, left knee and shoulder. Dr. Bray noted appellant’s prior surgeries which
included an Achilles rupture and repair in 2011 and a right rotator cuff repair in 2012. She
diagnosed L5 radiculopathy and sensory, acute trapezius strain and acute left knee sprain.
However, Dr. Bray did not diagnose either a hip strain or sciatica. The lack of contemporaneous
medical evidence casts doubt on the claim for additional medical conditions.13
Appellant contacted OWCP on May 20, 2016 and requested that her claim be expanded to
include the conditions of hip strain and sciatica. The remaining relevant evidence includes several
reports from Dr. Byrne. The Board finds that the reports of Dr. Byrne are insufficient to establish
her claim for the acceptance of additional medical conditions.
In his initial report dated March 18, 2015, Dr. Byrne noted that appellant presented with a
complaint of shoulder pain. He advised that this occurred after a fall at work on the ice. Dr. Byrne
also noted that appellant presented with neck, low back, left shoulder, left knee pain, and left
second toe numbness. He also found that she had pain radiating down the left leg, but had no
bowel or bladder symptoms. Dr. Byrne reviewed appellant’s prior medical history, which included
that she had an L4-5 disc bulge and facet hypertrophy and bilateral foraminal stenosis at L4-5 on
a September 23, 2011 MRI scan. He diagnosed: pain in the shoulder; sprain/strain of the left knee
and leg not otherwise specified; strain of the left shoulder and upper arm, pain in the joint and foot,
and sprain of the hip and thigh. While he noted a sprain in the hip or thigh, Dr. Byrne did not
provide any findings to support this diagnosis.14 His March 18, 2015 report also does not address
the cause of the diagnosed conditions.15
In his January 13, 2016 report and addendum dated February 24, 2016, Dr. Byrne noted
that appellant was seen for follow up of her shoulder. While he also noted hip and sciatica
discomfort, upon examination, Dr. Byrne determined that she had normal range of motion and no
12

See M.M., Docket No. 17-1641 (issued February 15, 2018); K.J., Docket No. 16-1805 (issued February 23,
2018); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law).
13

See Constance G. Patterson, 42 ECAB 206 (1989).

14

Supra note 10.

15

Id.

7

crepitus or pain in the left hip. He diagnosed impingement syndrome of the shoulder and explained
that in addition, she had a “nevus for both the hip and the shoulder, especially with the significant
pain down the leg and hip consistent with a sciatica and trochanteric bursitis from this work-related
injury.” These reports are of limited probative value regarding causal relationship, however, as
they do not contain medical rationale explaining how the claimed conditions are related to the
accepted employment injury.16
In his April 1, 2016 report, Dr. Byrne explained that appellant injured her neck, low back,
left shoulder, left knee, left second toe, and left hip. He explained that appellant related that she
had pain radiating down her left leg and her hip, which was not mentioned in the initial visit on
March 18, 2015. Dr. Byrne opined that “[h]er left hip is also a part of her slipping on the ice on
March 6, 2015” and his failure to document her condition was an oversight. While he advised that
her hip and sciatica continued to bother her, there is no explanation relating how this occurred as
a result of the March 6, 2015 incident. The need for rationale is further heightened by the initial
failure to document the condition and because the medical history of preexisting conditions such
as the L4-5 disc bulge dating back to September 23, 2011 and her facet hypertrophy and bilateral
foraminal stenosis. The Board finds that the April 1, 2016 report is of limited probative value as
it does not address how the March 6, 2015 work incident caused a hip strain or sciatica.17
Dr. Byrne’s April 20, 2016 reports are also of diminished probative value. He noted that
appellant indicated that she was in a follow up for her left hip and shoulder. Dr. Byrne noted her
prior medical history included: sciatica; lumbar spondylosis; lumbar stenosis with neurogenic
claudication; lumbar radiculopathy; syncope and collapse; pain of the knee, strain of upper arm;
morbid obesity; diabetes mellitus; borderline; anemia; sprain of the lumbar region. He diagnosed
sprain of the hip and thigh. In a separate attending physician’s report, Dr. Byrne noted that
appellant slipped on a snow covered icy step leaving work. He indicated that she hurt her left
shoulder, knee, hip and back. Dr. Byrne checked the box “no” in response to whether there was
any history or evidence of concurrent or preexisting injury or disease of physical impairment.
However, this was inaccurate, as appellant has a history of many conditions as noted above. It is
well established that medical reports must be based on a complete and accurate factual and medical
background, and medical opinions based on an incomplete or inaccurate history are of little
probative value.18 Dr. Byrne also diagnosed shoulder pain, sprain of the hip, sciatica and another
condition which was illegible. He checked the box marked “yes” in response to whether he
believed the conditions were caused or aggravated by an employment activity. However, this was
insufficient to establish that appellant’s claim should be expanded to include a left hip strain or
sciatica as the Board has held that the checking of a box “yes” in a form report, without additional
explanation or rationale, is insufficient to establish causal relationship.19 Dr. Byrne provided no

16
See Y.D., Docket No. 16-1896 (issued February 10, 2017) (finding that a report is of limited probative value
regarding causal relationship if it does not contain medical rationale describing the relation between work factors and
a diagnosed condition/disability).
17

See Michael E. Smith, 50 ECAB 313 (1999).

18

Douglas M. McQuaid, 52 ECAB 382 (2001).

19

Calvin E. King, 51 ECAB 394 (2000); Linda Thompson, 51 ECAB 694 (2000).

8

reasoned opinion on causal relationship. Such rationale is particularly important given appellant’s
history of preexisting back conditions.20
In a May 23, 2016 report, Dr. Byrne noted appellant’s history of injury and advised that
she injured her neck, low back, left shoulder, left knee, left second toe and left hip. He noted that
she had pain radiating down her left leg. Dr. Byrne repeated his explanation regarding her hip.
He indicated that the left hip “was also a part of her slipping on the ice on 6 March 2015. The
sciatica [appellant] is experiencing is coming from her low back, radiating into her left hip and
down her leg.” Dr. Byrne also noted that the MRI scan for the left hip did not show any pathology
so it was “presumed muscular.” The Board has held that medical opinions which are speculative
or equivocal in character have little probative value.21 Dr. Byrne also indicated that her hip and
sciatica continued to bother her, and opined that “[o]nce again the sciatica is related to the fall she
sustained on March 6, 2015 when she slipped on ice and injured her back and left hip. The sciatic
pain runs down her left leg including her left hip.” Dr. Byrne reiterated that “she has a sciatica
issue and left side issue from the injury….” Again, he did not explain how the slipping injury
caused appellant’s hip strain or sciatica condition. The Board notes that, with respect to an opinion
on aggravation or exacerbation, the opinion must differentiate between the effects of the workrelated injury and the preexisting conditions.22 Dr. Byrne did not explain how the March 6, 2015
incident affected her numerous underlying conditions. Additionally, his report was speculative
and thus his report is insufficient to meet appellant’s burden of proof.
In a July 1, 2016 report, Dr. Byrne diagnosed impingement syndrome of the shoulder and
sprain of the hip and thigh. However, without further explanation as to how he arrived at these
diagnoses, this report is of limited probative value.
For these reasons, appellant has not established that her left hip strain and sciatica are
causally related to her March 6, 2015 employment injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her claim
should be expanded to include additional conditions, including left hip strain and sciatica, as
causally related to the accepted March 6, 2015 employment injury.

20

See P.H., Docket No. 16-0654 (issued July 21, 2016); S.R., Docket No. 16-0657 (issued July 13, 2016).

21

T.M., Docket No. 08-0975 (issued February 6, 2009).

22
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(e) (January 2013);
see also J.R., Docket No. 16-0327 (issued July 6, 2016).

9

ORDER
IT IS HEREBY ORDERED THAT the December 15, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 15, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

